

	

		II

		109th CONGRESS

		1st Session

		S. 138

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Kerry (for himself

			 and Mr. Bingaman) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Small Business and

			 Entrepreneurship

		

		A BILL

		To make improvements to the microenterprise programs

		  administered by the Small Business Administration.

	

	

		1.Short titleThis Act may be cited as the

			 SBA Microenterprise Improvements

			 Act.

		2.Microloan program

			 improvements

			(a)Intermediary

			 eligibility requirementsSection 7(m)(2) of the

			 Small Business Act (15 U.S.C.

			 636(m)(2)) is amended—

				(1)in subparagraph

			 (A), by striking in paragraph (10); and and inserting of

			 the term intermediary under paragraph (11);; and

				(2)in subparagraph

			 (B)—

					(A)by striking

			 (B) has at least and inserting the following:

						

							(B)has—

								(i)at least

								; and

					(B)by striking the

			 period at the end and inserting the following:

						

							; or(ii)a full-time employee who has not less

				than 3 years experience making microloans to startup, newly established, or

				growing small business concerns; and

							(C)has at least 1

				year experience providing, as an integral part of its microloan program,

				intensive marketing, management, and technical assistance to its

				borrowers.

							.

					(b)Conforming

			 change in average smaller loan sizeSection

			 7(m)(3)(F)(iii) of the Small

			 Business Act (15 U.S.C.

			 636(m)(3)(F)(iii)) is amended by striking $7,500

			 and inserting $10,000.

			(c)Limitation on

			 third party technical assistanceSection 7(m)(4)(E)(ii) of

			 the Small Business Act (15 U.S.C.

			 636(m)(4)(E)(ii)) is amended—

				(1)by striking

			 Technical assistance and

			 inserting Third party technical

			 assistance; and

				(2)by striking

			 25 percent and inserting 30 percent.

				(d)Loan

			 termsSection 7(m)(1)(B)(i) of the

			 Small Business Act (15 U.S.C.

			 636(m)(1)(B)(i)) is amended by striking

			 short-term.

			(e)Report on

			 transferred amountsSection 7(m)(9)(B) of the

			 Small Business Act (15 U.S.C.

			 636(m)(9)(B)) is amended—

				(1)by striking

			 The Administration and inserting the following:

					

						(i)In

				generalThe Administration

						;

				(2)by striking the

			 period after financing; and

				(3)by adding at the

			 end the following:

					

						(ii)ReportThe

				Administration shall report, in its annual budget request and performance plan

				to Congress, on the performance by the Administration of the requirements of

				clause (i).

						.

				(f)Accurate

			 subsidy modelSection 7(m) of the

			 Small Business Act (15 U.S.C. 636(m))

			 is amended by adding at the end the following:

				

					(14)Improved

				subsidy modelThe Administrator shall develop a subsidy model for

				the microloan program under this subsection, to be used in the fiscal year 2006

				budget, that is more accurate than the subsidy model in effect on the day

				before the date of enactment of this paragraph.

					.

			(g)Increased

			 flexibility for providing technical assistance to potential

			 borrowersSection 7(m)(4)(E)(i) of the

			 Small Business Act (15 U.S.C.

			 636(m)(4)(E)(i)) is amended by striking 25

			 percent and inserting 30 percent.

			3.PRIME

			 reauthorization and transfer to the small

			 business act

			(a)Program

			 reauthorizationSubtitle C of title I of the Riegle Community

			 Development and Regulatory Improvement Act of 1994 (15 U.S.C. 6901

			 note) is amended to read as follows:

				

					37.Program for

				investment in microentrepreneurs

						(a)DefinitionsFor

				purposes of this section, the following definitions shall apply:

							(1)AdministrationThe

				term Administration means the Small Business

				Administration.

							(2)AdministratorThe

				term Administrator means the Administrator of the Small Business

				Administration.

							(3)Capacity

				building servicesThe term capacity building

				services means services provided to an organization that is, or that is

				in the process of becoming, a microenterprise development organization or

				program, for the purpose of enhancing its ability to provide training and

				services to disadvantaged entrepreneurs.

							(4)CollaborativeThe

				term collaborative means 2 or more nonprofit entities that agree

				to act jointly as a qualified organization under this section.

							(5)Disadvantaged

				entrepreneurThe term disadvantaged entrepreneur

				means a microentrepreneur that—

								(A)is a low-income

				person;

								(B)is a very

				low-income person; or

								(C)lacks adequate

				access to capital or other resources essential for business success, or is

				economically disadvantaged, as determined by the Administrator.

								(6)Disadvantaged

				Native American entrepreneurThe term disadvantaged Native

				American entrepreneur means a disadvantaged entrepreneur who is also a

				member of an Indian Tribe.

							(7)Indian

				TribeThe term Indian tribe has the same meaning as

				in section 4(a) of the Indian Self-Determination

				and Education Assistance Act.

							(8)IntermediaryThe

				term intermediary means a private, nonprofit entity that seeks to

				serve microenterprise development organizations and programs, as authorized

				under subsection (d).

							(9)Low-income

				personThe term low-income person means having an

				income, adjusted for family size, of not more than—

								(A)for metropolitan

				areas, 80 percent of the area median income; and

								(B)for

				nonmetropolitan areas, the greater of—

									(i)80 percent of the

				area median income; or

									(ii)80 percent of

				the statewide nonmetropolitan area median income.

									(10)MicroentrepreneurThe

				term microentrepreneur means the owner or developer of a

				microenterprise.

							(11)MicroenterpriseThe

				term microenterprise means a sole proprietorship, partnership, or

				corporation that—

								(A)has fewer than 5

				employees; and

								(B)generally lacks

				access to conventional loans, equity, or other banking services.

								(12)Microenterprise

				development organization or programThe term

				microenterprise development organization or program means a

				nonprofit entity, or a program administered by such an entity, including

				community development corporations or other nonprofit development organizations

				and social service organizations, that provides services to disadvantaged

				entrepreneurs.

							(13)Training and

				technical assistanceThe term training and technical

				assistance means services and support provided to disadvantaged

				entrepreneurs, such as assistance for the purpose of enhancing business

				planning, marketing, management, financial management skills, and assistance

				for the purpose of accessing financial services.

							(14)Very

				low-income personThe term very low-income person

				means having an income, adjusted for family size, of not more than 150 percent

				of the poverty line (as defined in section 673(2) of the Community Services

				Block Grant Act (42 U.S.C. 9902(2)), including

				any revision required by that section).

							(b)Establishment

				of programThe Administrator shall establish a microenterprise

				technical assistance and capacity building grant program to provide assistance

				from the Administration in the form of grants to qualified organizations in

				accordance with this section.

						(c)Uses of

				assistanceA qualified organization shall use grants made under

				this section—

							(1)to provide

				training and technical assistance to disadvantaged entrepreneurs;

							(2)to provide

				training and capacity building services to microenterprise development

				organizations and programs and groups of such organizations to assist such

				organizations and programs in developing microenterprise training and

				services;

							(3)to aid in

				researching and developing the best practices in the field of microenterprise

				and technical assistance programs for disadvantaged entrepreneurs;

							(4)to provide

				training and technical assistance to disadvantaged Native American

				entrepreneurs and prospective entrepreneurs; and

							(5)for such other

				activities as the Administrator determines are consistent with the purposes of

				this section.

							(d)Qualified

				organizationsFor purposes of eligibility for assistance under

				this section, a qualified organization shall be—

							(1)a nonprofit

				microenterprise development organization or program (or a group or

				collaborative thereof) that has a demonstrated record of delivering

				microenterprise services to disadvantaged entrepreneurs;

							(2)an

				intermediary;

							(3)a microenterprise

				development organization or program that is accountable to a local community,

				working in conjunction with a State or local government or Indian tribe;

				or

							(4)an Indian tribe

				acting on its own, if the Indian tribe can certify that no private organization

				or program referred to in this subsection exists within its

				jurisdiction.

							(e)Allocation of

				assistance; subgrants

							(1)Allocation of

				assistance

								(A)In

				generalThe Administrator shall allocate assistance from the

				Administration under this section to ensure that—

									(i)activities

				described in subsection (c)(1) are funded using not less than 75 percent of

				amounts made available for such assistance; and

									(ii)activities

				described in subsection (c)(2) are funded using not less than 15 percent of

				amounts made available for such assistance.

									(B)Limit on

				individual assistanceNo single person may receive more than 10

				percent of the total funds appropriated under this section in a single fiscal

				year.

								(2)Targeted

				assistanceThe Administrator shall ensure that not less than 50

				percent of the grants made under this section are used to benefit very

				low-income persons, including those residing on Indian reservations.

							(3)Subgrants

				authorized

								(A)In

				generalA qualified organization receiving assistance under this

				section may provide grants using that assistance to qualified small and

				emerging microenterprise organizations and programs, subject to such rules and

				regulations as the Administrator determines to be appropriate.

								(B)Limit on

				administrative expensesNot more than 7.5 percent of assistance

				received by a qualified organization under this section may be used for

				administrative expenses in connection with the making of subgrants under

				subparagraph (A).

								(4)DiversityIn

				making grants under this section, the Administrator shall ensure that grant

				recipients include both large and small microenterprise organizations, serving

				urban, rural, and Indian tribal communities serving diverse populations.

							(5)Prohibition on

				preferential consideration of certain sba program participantsIn

				making grants under this section, the Administrator shall ensure that any

				application made by a qualified organization that is a participant in the

				program established under section 7(m) of the Small Business Act does not receive preferential

				consideration over applications from other qualified organizations that are not

				participants in such program.

							(f)Matching

				requirements

							(1)In

				generalFinancial assistance under this section shall be matched

				with funds from sources other than the Federal Government on the basis of not

				less than 50 percent of each dollar provided by the Administration.

							(2)Sources of

				matching fundsFees, grants, gifts, funds from loan sources, and

				in-kind resources of a grant recipient from public or private sources may be

				used to comply with the matching requirement in paragraph (1).

							(3)Exception

								(A)In

				generalIn the case of an applicant for assistance under this

				section with severe constraints on available sources of matching funds, the

				Administrator may reduce or eliminate the matching requirements of paragraph

				(1).

								(B)LimitationNot

				more than 10 percent of the total funds made available from the Administration

				in any fiscal year to carry out this section may be excepted from the matching

				requirements of paragraph (1), as authorized by subparagraph (A) of this

				paragraph.

								(g)Applications

				for assistanceAn application for assistance under this section

				shall be submitted in such form and in accordance with such procedures as the

				Administrator shall establish.

						(h)Recordkeeping

				and reporting

							(1)In

				generalEach organization that receives assistance from the

				Administration in accordance with this section shall—

								(A)submit to the

				Administration not less than once in every 18-month period, financial

				statements audited by an independent certified public accountant;

								(B)submit an annual

				report to the Administration on its activities; and

								(C)keep such records

				as may be necessary to disclose the manner in which any assistance under this

				section is used.

								(2)AccessThe

				Administration shall have access upon request, for the purposes of determining

				compliance with this section, to any records of any organization that receives

				assistance from the Administration in accordance with this section.

							(3)Data

				collectionEach organization that receives assistance from the

				Administration in accordance with this section shall collect information

				relating to, as applicable—

								(A)the number of

				individuals counseled or trained;

								(B)the number of

				hours of counseling provided;

								(C)the number of

				startup small business concerns formed;

								(D)the number of

				small business concerns expanded;

								(E)the number of

				low-income individuals counseled or trained; and

								(F)the number of

				very low-income individuals counseled or trained.

								(i)Authorization

				of appropriations

							(1)In

				generalThere are authorized to be appropriated to the

				Administrator $15,000,000 for each of the fiscal years 2005 through 2007 to

				carry out the provisions of this section, which shall remain available until

				expended.

							(2)Training for

				Native American entrepreneursIn addition to the amount

				authorized under subsection (i)(1), there are authorized to be appropriated to

				the Administrator $2,000,000 for each of the fiscal years 2005 through 2007 to

				carry out the provisions of subsection (c)(4), which shall remain available

				until expended.

							.

			(b)Transfer

			 provisions

				(1)Small business act amendmentsThe

			 Small Business Act (15 U.S.C. 631 et

			 seq.) is amended by redesignating section 37 as section 38.

				(2)TransferSection

			 37 of the Riegle Community Development and Regulatory Improvement Act of 1994

			 (15 U.S.C. 6901

			 note), as so designated by subsection (a) of this section, is

			 transferred to, and inserted after,

			 section

			 36 of the Small Business

			 Act.

				(c)ReferencesAll

			 references in Federal law to the Program for Investment in

			 Microentrepreneurs Act of 1999 or the PRIME Act shall be

			 deemed to be references to

			 section

			 37 of the Small Business

			 Act, as added by this section.

			(d)Rule of

			 constructionNothing in this section or the amendments made by

			 this section shall affect any grant or assistance provided under the Program

			 for Investment in Microentrepreneurs Act of 1999, before the date of enactment

			 of this Act, and any such grant or assistance shall be subject to the Program

			 for Investment in Microentrepreneurs Act of 1999, as in effect on the day

			 before the date of enactment of this Act.

			

